EXHIBIT 10.1
 
WAIVER


October 7, 2013




Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Attention:  Chief Executive Officer




Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement, dated as of March 18,
2011, as amended by that certain First Amendment to Credit Agreement, dated as
of May 23, 2011, and as further amended by that certain Second Amendment to
Credit Agreement, dated as of October 20, 2011 (as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation (“Borrower”), the lenders from time to time parties hereto (the
“Lenders”), H.I.G. AERT, LLC, as the administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”; and together with the Lenders, collectively, the “Lender
Group”).  Capitalized terms used herein and not otherwise defined or limited
herein shall have the meanings ascribed to such terms in the Credit Agreement.


As you are aware, Borrower has failed to perform obligations owed to the Lender
Group under the terms and conditions of the Credit Agreement as a result of
Borrower’s failure to comply with Sections 6.10(a) of the Credit Agreement,
which require Borrower to have (i) a Leverage Ratio of below 3.25 to 1.00 for
four Fiscal Quarters ending September 30, 2013, (ii) a Minimum EBITDA (as
defined in the Credit Agreement) of at least $8,000,000 for the four Fiscal
Quarters ending September 30, 2013, and (iii) a Maximum Capital Expenditures of
less than $2.5 million, respectively (collectively, the “Specified Events of
Default”).  The Specified Events of Default represent Events of Default under
the Notes (as defined in the Company’s Certificate of Designations, Preferences
and Rights of the Series E Convertible Preferred Stock of Advanced Environmental
Recycling Technologies, Inc. dated March 17, 2011 (the “Certificate of
Designation”)) resulting in the occurrence of a Triggering Event (as defined in
the Certificate of Designation) under Section 5(a)(ii) of the Certificate of
Designation.
 
As a result of the Specified Events of Default, Events of Default have occurred
and are currently continuing under the Credit Agreement.  You have requested
that the Lender Group waive the Specified Events of Default.  This letter (this
“Waiver”) is to advise you that the Lender Group hereby waives the Specified
Events of Default and their rights and remedies under the Credit Agreement
arising as a result of the Specified Events of Default.
 
Notwithstanding the foregoing, such waiver shall not waive any other requirement
or hinder, restrict or otherwise modify the rights and remedies of the Lender
Group following the occurrence of any other Event of Default under the Credit
Agreement.  Except as otherwise
 
 
 

--------------------------------------------------------------------------------

 
expressed herein, the text of the Credit Agreement and the other Credit
Documents shall remain in full force and effect, and the Lender Group hereby
reserves its rights to require strict compliance in the future with all terms
and conditions of the Credit Agreement and the other Credit Documents. Borrower
hereby reaffirms its obligations under each Credit Document to which it is a
party. Borrower hereby further ratifies and reaffirms the validity and
enforceability of all of the Liens heretofore granted, pursuant to and in
connection with the Security Agreement or any other Credit Document, to Agent,
on behalf and for the benefit of each member of the Lender Group, as collateral
security for the Obligations under the Credit Documents in accordance with their
respective terms, and acknowledges that all of the Liens, and all Collateral
heretofore pledged as security for the Obligations, continues to be and remain
Collateral for the Obligations from and after the date hereof. Borrower hereby
restates, ratifies and reaffirms each and every term and condition set forth in
the Credit Agreement and the Credit Documents effective as of the date hereof.
 
This Waiver may be executed in multiple counterparts, each of which (including
any counterpart delivered by facsimile or other electronic method of
transmission) shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement, and this Waiver shall be
deemed to be made under, and for all purposes shall be construed in accordance
with, the laws of the State of New York.  This Waiver shall be effective as of
the date set forth above when and only when, Agent shall have received a
counterpart of this Waiver duly executed by Borrower and the Lenders.
 
This Waiver shall constitute a Credit Document for all purposes.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.


 

     
H.I.G. AERT, LLC,
as Administrative Agent and Lender
                              By:
/s/ Bobby Sheth
       
Name:
Bobby Sheth
       
Title:
Authorized Signatory
                       
Acknowledged and agreed to
as of the date first written above:
                               
ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC.,
a Delaware corporation
                                By:
/s/ J. R. Brian Hanna
       
Name:
J. R. Brian Hanna
       
Title:
Chief Financial Officer & Principal Accounting Officer
       

 

 
 
 
 
Waiver (H.I.G. LOAN Agreement)


--------------------------------------------------------------------------------